UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
 MILTON WILLIAMS, on behalf of himself                         DOC #:
 and all other persons similarly situated,                     DATE FILED: 7/12/2021

                            Plaintiff,

                    -against-                                    21-cv-3064 (MKV)

 ALTO MUSIC OF ORANGE COUNTY,                                 ORDER OF DISMISSAL
 INC. and ALTO MUSIC OF DUTCHESS
 COUNTY, INC.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement [ECF #11]. Accordingly, IT IS HEREBY ORDERED that the above-

captioned action is discontinued without costs to any party and without prejudice to restoring the

action to this Court’s calendar if the application to restore the action is made by August 11, 2021.

If no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004). All other dates and

deadlines are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: July 12, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  1
